orm 1/•:).ti r, isua
                                              Lvi 47                                          11/30/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                         FIL ED  Case Number: AF 06-0209


                                         AF 06-0209                               Lvov3 0 2921
                                                                               Bowen
                                                                             Clerk of -
                                                                                :R.”


IN RE THE MATTER OF THE JUDICIAL
                                                                     ORDER
EDUCATION COMMITTEE



       Judicial Education is of primary importance to Judges and Justices in fulfilling their
obligation to the public and to the litigants appearing in their courts. On December 10,
1984, and from time to time thereafter, this Court has entered orders establishing
committees and boards for the purpose of assuring a program of continuing legal education
is available to state level Judges and Justices of this Court.
       On August 24, 2005, this Court established the Judicial Education Committee
(Committee) when it abolished the Board of Continuing Judicial Education. The Order
establishing the Committee provided that the Committee consist of eight members
including one Montana Supreme Court Justice appointed by this Court, two Judges
appointed by this Court, and two Judges elected by the Montana Judges Association. The
remaining three members of the Committee include the President of the Montana Judges
Àssociation, the Dean of the University of Montana's law school, and the President of the
State Bar of Montana. At the time this Court established the Committee, the establishing
Order limited Judges to serving two consecutive three-year terms. The Montana Judges
Association and the Committee, have requested elimination of the term limitation as it has
not provided any particular benefit and has, at times, hindered the Association's ability to
provide two judicial members to serve on the Committee. This term limitation has also
been an unnecessary limitation on the appointment of a Justice from this Court to the
Committee. We conclude it to be more appropriate for the appointing or electing entity, in
its discretion, to determine if any limitation in the number of terms an individual may serve
should be imposed, and if so, the number of terms an individual may consecutively serve.
       Additionally, over time there has been inconsistent participation on the Committee
by the law school's Dean likely due to the press of his/her job-related duties and similar
inconsistency by the State Bar President likely due to the transitory nature of that one-year
position. In light of such, we find it prudent to modify the make-up of the Committee' to
include an attorney faculty representative of the law school appointed by the Dean and to
include a member representative of the State Bar, rather than its President, selected by the
Board of the State Bar of Montana. Each appointment made by the Board of the State Bar
and the Law School shall be for a 3-year term: Similarly, any limitation in the number of
consecutive terms these member representatives may serve, shall be at the discretion of the
appointing entity. Accordingly,
       IT IS ORDERED that the number of terms a Judge or Justice may serve on the
Committee is rescinded and any limitation in the number of terms an individual Judge,
Justice, State Bar representative, or Law School representative may serve shall be left to
the discretiott of the appointing or electing entity.
       IT IS FURTHER ORDERED that the composition of the Committee is modified
and shall consist of one Supreme Court Justice appointed by this Court; two judges
appointed by this Court; two judges elected by the Montana Judges Association; an
attorney faculty representative of the Alexander Blewett III School of Law at the University
of Montana appointed by the Dean; and a member representative of the State Bar selected
by the Board of the State Bar of Montana. Each term of election or appointment shall be 3
years in duration commencing January 1 and ending December 31. The number of
consecutive terms an individual may serve on the Committee shall be determined by the
appointing or electing entity.
       The Clerk is directed to provide immediate notice of this Order to Hon. Olivia
Rieger, President of the Montana Judges Association; Mr. Brian Smith, President of the


 In addition to the one Supreme Court Justice appointed by this Court, the two judges appointed
by this Court, and the two judges elected by the Montana Judges Association.

                                               2
State Bar of Montana; Ms. Cathay Y.N. Smith, Acting Dean of Academic Affairs at the
Blewett School of Law at the University of Montana; Shauna Ryan, staff of the Supreme
Court Administrator's Office serving as Comrnittee Secretary, Justice Laurie McKinnon,
Hon. Luke Berger, Hon. Matt Cuffe, Hon. Mary Jane Knisely, and Hon. Elizabeth Best.
      DATED this3 d day of November, 2021.



                                                           Chief Justice




                                                           nor
                                                              Justices




                                          3